NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION


                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1346-17T2

SCOTT ROGOW, Deceased,

     Petitioner-Appellant,

v.                                          APPROVED FOR PUBLICATION

                                                    August 22, 2019
BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT                         APPELLATE DIVISION

SYSTEM,

     Respondent-Respondent.
______________________________

           Argued February 28, 2019 – Decided March 26, 2019

           Before Judges Simonelli, Whipple and Firko.

           On appeal from the Board of Trustees, Police and
           Firemen's Retirement System, PFRS No. 3-10-42927.

           Craig S. Gumpel argued the cause for appellant Lynne
           Rogow.

           Amy Chung, Deputy Attorney General, argued the
           cause for respondent (Gurbir S. Grewal, Attorney
           General, attorney; Melissa H. Raksa, Assistant
           Attorney General, of counsel; Danielle P. Schimmel,
           Deputy Attorney General, on the brief).

     The opinion of the court was delivered by

SIMONELLI, P.J.A.D.
      Scott Rogow (Rogow) was a firefighter with the City of Paterson (City)

who retired on an accidental disability retirement allowance under N.J.S.A.

43:16A-7 and received his monthly retirement allowance until his death.

Rogow's children and widow, appellant Lynne Rogow, received survivor

accidental disability retirement benefits after Rogow's death pursuant to

N.J.S.A. 43:16A-7(3). Approximately four years after Rogow's death, appellant

requested that the Board of Trustees (Board) of the Police and Firemen's

Retirement System (PFRS) amend Rogow's pension status so that she could

receive the enhanced survivor accidental death benefits under N.J.S.A. 43:16A-

10. Appellant appeals from the Board's October 19, 2017 final agency decision

denying reconsideration of its May 12, 2017 denial of her request. We affirm.

                                      I.

      We begin with a review of the pertinent authority.      The PFRS Act,

N.J.S.A. 43:16A-1 to -68, and corresponding regulations N.J.A.C. 17:4-6.1 to -

6.18, govern the PFRS.

                             General Provisions

      N.J.S.A. 43:16A-1 contains the following pertinent definitions:

            (3) "Member" shall mean any . . . fireman included in
            the membership of the retirement system pursuant to
            this amendatory and supplementary act . . . .


                                                                        A-1346-17T2
                                      2
                   ....

            (7) "Service" shall mean service as a . . . fireman paid
            for by an employer.

                   ....

            (11) "Annuity" shall mean payments for life derived
            from the aggregate contributions of a member.

            (12) "Pension" shall mean payments for life derived
            from contributions by the employer.

            (13) "Retirement allowance" shall mean the pension
            plus the annuity.

                   ....

            (16) "Retirement" shall mean the termination of the
            member’s active service with a retirement allowance
            granted and paid under the provisions of this act.

            [(Emphasis added).]

N.J.A.C. 17:4-6.7(a)(1) provides that "[a] 'member in service' means that the

member or the employer was making pension contributions to the retirement

system at the time of filing the application for a disability retirement allowance."

      N.J.A.C. 17:4-6.1 governs the retirement application process. N.J.A.C.

17:4-6.1(a) provides that "[a] member's retirement application becomes

effective on the first of the month following receipt of the application unless a

future date is requested." N.J.A.C. 17:4-6.2 provides that a member's retirement


                                                                            A-1346-17T2
                                         3
allowance becomes due and payable "[thirty] days after the date the Board

approved the application for retirement or one month after the date of the

retirement, whichever is later." N.J.A.C. 17:4-6.3(a) provides:

            Except as provided by N.J.A.C. 17:4-6.7, a member
            shall have the right to withdraw, cancel or change an
            application for retirement at any time before the
            member's retirement allowance becomes due and
            payable by sending a written request signed by the
            member. Thereafter, the retirement shall stand as
            approved by the Board.

            [(Emphasis added).]

              Accidental Disability Retirement Allowance and
          Survivor Accidental Disability Retirement Death Benefits

      N.J.S.A. 43:16A-7 governs retirement on an accidental disability

retirement allowance. N.J.S.A. 43:16A-7(2) provides:

            Upon retirement for accidental disability, a member
            shall receive an accidental disability retirement
            allowance which shall consist of:

            (a) An annuity which shall be the actuarial equivalent
            of his aggregate contributions and

            (b) A pension in the amount which, when added to the
            member’s annuity, will provide a total retirement
            allowance of [two-thirds] of the member’s actual
            annual compensation for which contributions were
            being made at the time of the occurrence of the accident
            or at the time of the member’s retirement, whichever
            provides the largest possible benefit to the member.


                                                                       A-1346-17T2
                                       4
      N.J.S.A. 43:16A-7(3) governs survivor accidental disability retirement

death benefits:

            Upon receipt of proper proofs of the death of a member
            who has retired on accidental disability retirement
            allowance, there shall be paid to such member’s
            beneficiary, an amount equal to [three and one-half]
            times the compensation upon which contributions by
            the member to the annuity savings fund were based in
            the last year of creditable service; provided, however,
            that if such death shall occur after the member shall
            have attained [fifty-five] years of age the amount
            payable shall equal [one-half] of such compensation
            instead of [three and one-half] times such
            compensation.

            [(Emphasis added).]

                           Survivor Death Benefits

      N.J.S.A. 43:16A-9(1) provides for payment of death benefits to the

survivor of a PFRS member who dies from non-accidental means while in active

service:

            Upon the receipt of proper proof of the death of a
            member in active service on account of which no
            accidental death benefit is payable under [N.J.S.A.
            43:16A-10] there shall be paid to such member’s
            widow or widower a pension of [fifty percent] of final
            compensation for the use of himself or herself and
            children of the deceased member, to continue during his
            or her widowhood; if there is no surviving widow or
            widower or in the case the widow or widower dies or
            remarries, [twenty percent] of final compensation will
            be payable to one surviving child, [thirty-five percent]

                                                                       A-1346-17T2
                                       5
            of final compensation to two surviving children in
            equal shares and if there be three or more children,
            [fifty percent] of final compensation will be payable to
            such children in equal shares.

            In the event of death occurring in the first year of
            creditable service, the benefits, payable pursuant to this
            subsection, shall be computed at the annual rate of
            compensation.

            If there is no widow or widower or child, [twenty-five
            percent] of final compensation will be payable to one
            surviving parent or [forty percent] of final
            compensation will be payable to two surviving parents
            in equal shares.

            [(Emphasis added).]

N.J.S.A. 43:16A-9(5)(a) addresses when a member is deemed an active member

of the PFRS for eligibility purposes:

            For the purposes of this section and [N.J.S.A. 43:16A-
            10(5)], a member of the [PFRS] shall be deemed to be
            an active member for a period of no more than [ninety-
            three] days while on official leave of absence without
            pay when such leave is due to any reason other than
            illness, and for a period of not more than one year in
            the event of an official leave (a) due to the member’s
            maternity, or (b) to fulfill a residency requirement for
            an advanced degree, or (c) as a full-time student at an
            institution of higher education, and (1) while he is
            disabled due to sickness or injury arising out of or in
            the course of his employment as a member to whom this
            act applies, is not engaged in any gainful occupation,
            and is receiving or entitled to receive periodic benefits
            (including any commutation of, or substitute for, such
            benefits) for loss of time on account of such disability

                                                                         A-1346-17T2
                                        6
            under or by reason of workmen’s compensation law,
            occupational disease law or similar legislation and has
            not retired or terminated his membership; or (2) for a
            period of no more than two years while on official leave
            of absence without pay if satisfactory evidence is
            presented to the retirement system that such leave of
            absence without pay is due to the member’s personal
            illness other than an illness to which (1) above applies.

            [(Emphasis added).]

      N.J.S.A. 43:16A-9(5)(b) addresses the timing of the member's death:

            If a member dies within [thirty] days after the date of
            retirement or the date of board approval, whichever is
            later, a death benefit shall be payable only if he is
            deemed to be an active member in accordance with this
            section; provided, however, a member applying for
            disability benefits shall be deemed an active member if
            he was covered by the death benefit provisions of the
            act at the termination of employment, filed the
            application for disability retirement with the retirement
            system within [thirty] days following such termination
            of employment and dies within [thirty] days after the
            date of retirement or the date of board approval,
            whichever is later. If a member files an application for
            disability retirement while in service and otherwise
            meets the requirements for disability retirement, but
            dies before the retirement takes effect, the retirement
            shall be considered effective.


                      Survivor Accidental Death Benefits

      N.J.S.A. 43:16A-10(1) provides for payment of survivor accidental death

benefits "[u]pon the death of a member in active service as a result of . . . an


                                                                        A-1346-17T2
                                       7
accident met in the actual performance of duty at some definite time and

place[.]" (Emphasis added). N.J.S.A. 43:16A-10(2) provides, in pertinent part:

            Upon the receipt of proper proofs of the death of a
            member on account of which an accidental death
            benefit is payable, there shall be paid to his widow or
            widower a pension of [seventy percent] of the
            compensation, upon which contributions by the
            member to the annuity savings fund were based in the
            last year of creditable service, for the use of herself or
            himself and the children of the deceased member; if
            there is no surviving widow or widower or in case the
            widow or widower dies, [seventy percent] of such
            compensation will be payable to the member’s
            surviving child or surviving children in equal shares.

      N.J.S.A. 43:16A-10(5) provides:

            In addition to the foregoing benefits payable under
            [N.J.S.A. 43:16A-10(2)], there shall also be paid in one
            sum to such beneficiary, if living, as the member shall
            have nominated by written designation duly executed
            and filed with the retirement system, otherwise to the
            executor or administrator of the member’s estate, an
            amount equal to [three and one-half] times the
            compensation upon which contributions by the member
            to the annuity savings fund were based in the last year
            of creditable service.

Further, N.J.S.A. 43:16A-10(6) provides:

            In addition to the foregoing benefits, the State shall pay
            to the member’s employer-sponsored health insurance
            program all health insurance premiums for the coverage
            of the member’s surviving widow or widower and
            dependent children.


                                                                         A-1346-17T2
                                        8
  Unlike, N.J.S.A. 43:16A-9(5)(b), N.J.S.A. 43:16A-10 contains no language

  regarding the timing of the member's death.

                                       II.

      We now turn to the facts of this case. Rogow suffered a work-related

injury on July 6, 2009. On October 28, 2010, Rogow submitted an application

for an accidental disability retirement allowance. On May 2, 2011, the Board

approved Rogow's application, effective November 1, 2010. Rogow remained

on the City's payroll through May 2011.      On June 1, 2011, Rogow began

receiving an accidental disability retirement allowance of $5,238.88 per month.

      Rogow died on August 28, 2012. After receiving notice of Rogow's death,

on September 20, 2012, the Division of Pensions and Benefits (Division)

notified appellant that she would receive a survivor accidental disability

retirement benefit of $3,884.06 per month for the rest of her life or until she

remarried, plus a group life insurance benefit in the amount of $326,261.64. In

addition, Rogow's two minor children would each receive $971.02 per month.

In October 2012, appellant and the children began receiving their monthly

benefits. Appellant also received the $326,261.64 group life insurance benefit.

The children's monthly benefits terminated on July 1, 2017. By that time, they

had received a total of $114,580.36.


                                                                       A-1346-17T2
                                       9
       Appellant filed a dependency petition with the Division of Workers'

Compensation for compensation for Rogow's death under N.J.S.A. 34:15-7. On

August 11, 2016, a judge of compensation found Rogow's death was causally

related to his employment with the City and dependency benefits were payable

pursuant to N.J.S.A. 34:15-13. The judge approved a settlement providing

dependency benefits to appellant and the children totaling $347,850.

       Appellant also filed a claim with the Public Safety Officers' Benefits

(PSOB) Office.1 On September 9, 2016, the PSOB Office found Rogow's death

was covered under the PSOB Act, 42 U.S.C. §§ 3796 to 3796d-7,2 and was a

direct and proximate result of an injury sustained in the line of duty. The PSOB

Office concluded appellant was entitled to $161,517.66, and each of the children

were entitled to $53,839.29.

       On September 6, 2016, approximately six years after Rogow's effective

retirement date and approximately four years after his death, appellant filed a

request with the Board to amend Rogow's "pension status from 'accident[al]




1
  The record does not reveal the date appellant filed the dependency petition
with the Division of Workers' Compensation or the claim with the PSOB.
2
    The PSOB Act has been transferred to 34 U.S.C.A. §§ 10281 to 10308.
                                                                        A-1346-17T2
                                      10
disability' to 'line of duty death'" pursuant to N.J.S.A. 43:16A-10. Appellant

provided no explanation for the delay in making this request.

      The request was referred to the Division for administrative review. On

January 24, 2017, the Division denied the request administratively. Quoting the

language in N.J.A.C. 17:4-6.3(a),3 the Division found Rogow was approved for

an accidental disability retirement allowance, effective November 1, 2010;

Rogow began receiving his retirement allowance on July 1, 2011; and appellant

had been receiving her survivor accidental disability retirement benefits since

October 2012.

      Appellant appealed the Division's decision. On May 8, 2017, the Board

denied the appeal. In a May 12, 2017 written decision, the Board found N.J.S.A.

43:16A-10(1) requires that the death of the PFRS member must occur while in

active service, and Rogow was not eligible for accidental death benefits because

he was retired and receiving an accidental disability retirement allowance at the

time of his death.




3
  The Division incorrectly cited N.J.A.C. 17:2-6.3(a), which governs the Public
Employees' Retirement System; however, it is clear the Division was referring
to N.J.A.C. 17:4-6.3(a).


                                                                         A-1346-17T2
                                      11
      Appellant requested reconsideration of the Board's decision.        In an

October 19, 2017 final agency decision, the Board denied reconsideration,

reiterating as follows:

            As an active member [] Rogow applied for and was
            granted an [a]ccidental disability retirement. At that
            point his status was no longer an active participant, but
            [] Rogow was a retiree of PFRS. As a matter of law,
            the Board denied [appellant's] request in accordance
            with [N.J.S.A.] 43:16A-10 which requires that the
            death of the PFRS member must occur while the
            member is in active service. Because [] Rogow was
            retired and receiving [a]ccidental disability benefits he
            is not eligible for [a]ccidental death benefits.

      The Board acknowledged that the term "active service" is not specifically

defined in N.J.S.A. 43:16A-10, but cited the definition of "service" in N.J.S.A.

43:16A-1 that "'[s]ervice' shall mean service as a . . . fireman paid for by an

employer." The Board also noted that N.J.S.A. 43:16A-9(5)(a) provides that a

PFRS member is in active service if he has not retired or terminated his

membership.

      The Board determined that the history of N.J.S.A. 43:16A-10 revealed a

legislative intent to narrow the eligibility for accidental death benefits and

require that such benefits be awarded only upon the death of a member who was

in active service. The Board explained:



                                                                        A-1346-17T2
                                      12
                   A review of the history of [N.J.S.A.] 43:16A-10
            indicates that prior to 1967, an [a]ccidental death
            benefit was awarded "[u]pon the accidental death of a
            member before retirement." L. 1964, c. 241, §7
            (emphasis added). Thus, a death benefit was payable
            so long as no retirement application was filed, even if
            the member had left service and was not contributing to
            the system. In 1967, the language of [N.J.S.A.]
            43:16A-10 was amended to provide the benefit "[u]pon
            the death of a member in active service." L. 1967, c.
            250 (Chapter 250), § 10 (emphasis added). Chapter
            250's definition of the term "retirement" further
            indicates . . . the Legislature's intent to narrow the
            eligibility for an accidental death benefit. It defined
            "[r]etirement" as "withdrawal from active service with
            a retirement allowance granted under [the PFRS
            statutes]."

      The Board also determined that "[b]y the plain language of [N.J.S.A.]

43:16A-10(1), the Legislature intended that an accidental death benefit only be

available to those members who are in 'active service' at the time of death and

had not yet retired."

                                     III.

      On appeal, appellant contends the Board's decision was arbitrary,

capricious and unreasonable because it incorrectly found N.J.S.A. 43:16A-10(1)

requires that the death of the PFRS member must occur while in active service .

Appellant also contends the history of N.J.S.A. 43:16A-10 does not support the

Board's decision.


                                                                       A-1346-17T2
                                     13
      Our review of the Board's decision is limited. Russo v. Bd. of Trs., Police

& Firemen's Ret. Sys., 206 N.J. 14, 27 (2011). We will not disturb the Board's

decision absent "a clear showing that it is arbitrary, capricious, or unreasonable,

or that it lacks fair support in the record." Ibid. (quoting In re Herrmann, 192
N.J. 19, 27-28 (2007)). "However, because 'questions of law are the province

of the judicial branch,' we are 'in no way bound by [the Board's] interpretation

of a statute or its determination of a strictly legal issue . . . .'" Ibid. (citation

omitted) (quoting 37 Steven L. Lefelt et al., New Jersey Practice, § 7.19 (2d ed.

2000); Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)). We review

an issue of statutory interpretation de novo. McGovern v. Rutgers, 211 N.J. 94,

108 (2012). Because this appeal involves the Board's interpretation of N.J.S.A.

43:16A-10(1), our review is de novo.

      "When interpreting a statute, our main objective is to further the

Legislature's intent." In re Pontoriero, 439 N.J. Super. 24, 35 (App. Div. 2015)

(quoting TAC Assocs. v. N.J. Dep't of Envtl. Prot., 202 N.J. 533, 540 (2010)).

Toward that end, the plain language of the statute provides the starting point for

the analysis. In re Kollman, 210 N.J. 557, 568 (2012). The language of the

statute must be construed in accordance with its ordinary and common sense

meaning. State ex rel. K.O., 217 N.J. 83, 91 (2014). "If the language is clear


                                                                             A-1346-17T2
                                        14
on its face, courts should enforce [the statute] according to its terms." Bermudez

v. Kessler Inst. for Rehab., 439 N.J. Super. 45, 51 (App. Div. 2015) (alteration

in original) (quoting Perrelli v. Pastorelle, 206 N.J. 193, 199-201 (2011)).

      The language of N.J.S.A. 43:16A-10(1) is clear on its face. The statute

expressly provides that accidental death benefits are payable "[u ]pon the death

of a member in active service." (Emphasis added). First, Rogow was not a

"member in service" at the time of his death, as he and the City were not making

pension contributions to the PFRS at that time. See N.J.A.C. 17:4-6.7(a)(1) ("A

'member in service' means that the member or the employer was making pension

contributions to the retirement system at the time of filing the application for a

disability retirement allowance").

      Second, although N.J.S.A. 43:16A-10 does not specifically define "active

service," it is clear that Rogow also was not in "active service" at the time of his

death. The term "active" is defined, in part, as "engaged in full-time service

esp[ecially] in the armed forces." Merriam-Webster's Collegiate Dictionary 13

(11th ed. 2014). N.J.S.A. 43:16A-1(7) defines "service" as "service as a . . .

fireman paid for by an employer." At the time of his death, Rogow was not

engaged in full-time service as a fireman and was no longer on the City's payroll.




                                                                            A-1346-17T2
                                        15
      Moreover, Rogow's active service terminated upon his retirement. See

N.J.S.A. 43:16A-1(16) ("Retirement" means "the termination of the member's

active service with a retirement allowance granted and paid under the provisions

of this act."). Further, a PFRS member is not deemed to be an active member if

he has retired. See N.J.S.A. 43:16A-9(5)(a) ("[A] member of the [PFRS] shall

be deemed to be an active member . . . [if he] has not retired or terminated his

membership"). Rogow's retirement terminated his active service as of June 1,

2011, when he began receiving an accidental disability retirement allowance .

      Accordingly, we conclude that a member who is retired and receiving a

retirement allowance from the PFRS at the time of his death is not "a member

in active service" and thus is not entitled to accidental death benefits under

N.J.S.A. 43:16A-10.

      Appellant attempts to overcome this conclusion by arguing that if the

Legislature intended for N.J.S.A. 43:16A-10 to be based on the timing of a

member's death and to require that the death occur while in active service, it

would have included timing of death language in the statute similar to the

language in N.J.S.A. 43:16A-9. Appellant posits that because of this omission,

the only relevant issue in determining eligibility for an accidental death benefit




                                                                          A-1346-17T2
                                       16
is whether the death was the result of the member's injury that occurred in the

line of duty. We disagree.

      "Ordinarily, we are enjoined from presuming that the Legislature intended

a result different from the wording of the statute or from adding a qualification

that has been omitted from the statute." DiProspero v. Penn, 183 N.J. 477, 493

(2005). Thus, "[a] court should not 'resort to extrinsic interpretive aids' when

'the statutory language is clear and unambiguous, and susceptible to only one

interpretation . . . .'" Id. at 492 (quoting Lozano v. Frank DeLuca Constr., 178
N.J. 513, 522 (2004)).

      "When the plain meaning is unclear or ambiguous, we next consider

extrinsic evidence of the Legislature's intent, including legislative history and

statutory context." Pontoriero, 439 N.J. Super. at 36; see also Bermudez, 439
N.J. Super. at 50.       "Likewise, interpretations of the statute and cognate

enactments by agencies empowered to enforce them are given substantial

deference in the context of statutory interpretation." Klumb v. Bd. of Educ., 199
N.J. 14, 24 (2009). "Above all, we 'seek to effectuate the "fundamental purpose

for which the legislation was enacted."'" Aponte-Correa v. Allstate Ins. Co.,

162 N.J. 318, 323 (2000) (quoting Twp. of Pennsauken v. Schad, 160 N.J. 156,

170 (1999)).


                                                                         A-1346-17T2
                                       17
      Appellant’s attempt to infer the legislative intent through her comparison

of N.J.S.A. 43:16A-9 and N.J.S.A. 43:16A-10 is based on her erroneous

application of statutory context, and thereby leads to an incorrect interpretation

of legislative intent.   We reiterate that N.J.S.A. 43:16A-9(1) provides, in

pertinent part:

             Upon the receipt of proper proof of the death of a
             member in active service on account of which no
             accidental death benefit is payable under [N.J.S.A.
             43:16A-10] there shall be paid to such member's widow
             or widower a pension of [fifty percent] of final
             compensation for the use of himself or herself and
             children of the deceased member . . . .

             [(Emphasis added).]

      Although appellant is correct that the statute provides death benefits upon

the death of a member in active service, that requirement is not dependent on

the language in N.J.S.A. 43:16A-9(5), as she claims. N.J.S.A. 43:16A-9(5) sets

forth the circumstances under which a member shall be deemed to be an active

member under certain sections of the PFRS Act; however, it does not set forth

the requirement that a member's death occur while in active service. Rather, as

in N.J.S.A. 43:16A-10(1), that requirement appears in the first line of N.J.S.A.

43:16A-9(1). Cf. N.J.S.A. 43:16A-10(1) (accidental death benefits are payable

"[u]pon the death of a member in active service"). The statutory language


                                                                          A-1346-17T2
                                       18
clearly and unambiguously provides that death benefits under both N.J.S.A.

43:16A-9 and N.J.S.A. 43:16A-10 are payable only if the member is "in active

service" at the time of death.

      In her analysis of the statutory context, appellant fails to recognize the

similar language in N.J.S.A. 43:16A-9(1) and N.J.S.A. 43:16A-10(1), and

instead focuses on the timing of death requirements in N.J.S.A. 43:16A-9(5)(b).

Although those requirements may vary in scope and detail from the requirements

of N.J.S.A. 43:16A-10(1), they do not create any ambiguity in the language of

N.J.S.A. 43:16A-10(1), nor do they contradict the first line of the statute, which

explicitly provides that accidental death benefits are payable "[u]pon the death

of a member in active service."      Thus, appellant's examination of N.J.S.A.

43:16A-9(5)(b) does not create an ambiguity in N.J.S.A. 43:16A-10 and does

not contradict the Board's determination.

      Appellant also argues the Board misapplied the legislative history of

N.J.S.A. 43:16A-10 because the statute's 1967 amendment did not narrow the

eligibility for accidental death benefits, but rather expanded eligibility by

eliminating the requirement that the accidental death occur before retirement

and choosing language which no longer had a temporal limitation. However,

the legislative history shows otherwise.


                                                                          A-1346-17T2
                                       19
      A statute's legislative history is often "rich with clues as to the

interpretation of statutory language."        TAC Assocs., 202 N.J. at 544.

"Furthermore, amendments carry 'great weight' in determining the intention of

the original statute." Ibid. (quoting Edwards v. Mayor & Council of Moonachie,

3 N.J. 17, 24-25 (1949)). An examination of the legislative history of N.J.S.A.

43:16A-10, however, does not reveal an intent to reject the ordinary meaning of

the present statute's plain language. See ibid. ("We find nothing in th[e] history

that would warrant us to reject the ordinary meaning . . . in favor of the far-

fetched interpretations forged by [plaintiff].").

      In 1964, N.J.S.A. 43:16A-10(1) provided as follows:

            Upon the accidental death of a member before
            retirement; provided, that evidence shall be submitted
            to the board of trustees justifying the determination that
            the natural and proximate cause of such death was an
            accident met in the actual performance of duty, within
            [five] years preceding the date of such death, and that
            such death was not the result of the member's willful
            negligence, an accidental death benefit shall be
            payable.

            [L. 1964, c. 241, § 7 (emphasis added).]

A 1967 amendment provided as follows:

            Upon the death of a member in active service as a result
            of an accident met in the actual performance of duty at
            some definite time and place, and such death was not


                                                                          A-1346-17T2
                                        20
            the result of the member's willful negligence, an
            accidental death benefit shall be payable . . . .

            [L. 1967, c. 250, § 10 (emphasis added).]

      Although "amendments carry 'great weight' in determining the intention

of the original statute[,]" TAC Assocs., 202 N.J. at 542, the Legislature’s intent

is not clear from the 1967 amendment alone. See Klumb, 199 N.J. at 28 ("We

are no more enlightened regarding the intent of the Legislature by the language

changes in the statute . . . than by the words of the statute itself."). Thus,

"discerning the meaning of the statute requires further inquiry into other

extrinsic evidence." Ibid.

      While the Legislature has not amended the language at issue since 1967,

the subsequent legislative history of the statute is instructive in determining the

Legislature’s intent.    Notably, the Legislature has often reinforced the

requirement that accidental death benefits are payable only when a PFRS

member’s death occurs while in active service.

      In 2002, the Legislature amended N.J.S.A. 43:16A-10 to allow a member's

surviving spouse to remarry without losing accidental death benefits. In its

statement to the bill, which proposed this amendment, the Senate State

Government Committee noted that prior to the amendment, "the surviving

spouse of a member of the [PFRS] . . . who died in active service as a result of

                                                                           A-1346-17T2
                                       21
accident met in the actual performance of duty lo[st] the accidental death benefit

pension if he or she remarrie[d]." S. Comm. Statement to S.B. 1434 (June 6,

2002) (emphasis added). Similarly, in support of a 2008 amendment, which

extended accidental death benefits to members of other public retirement

systems, the Senate Budget and Appropriations Committee noted:

            [a]s amended, the bill provides the same benefits to the
            survivors of an active member the [PFRS], the State
            Police Retirement System (SPRS), the Public
            Employees' Retirement System (PERS), or the
            Teachers' Pension and Annuity Fund (TPAF), who dies
            as a result of service in either the reserve component of
            the Armed Forces of the United State or the National
            Guard while on federal active duty as are currently
            provided to an active member of the respective
            retirement system, who dies as a result of an accident
            sustained in the actual performance of duty.

            [Assemb. Comm. Statement to Assemb. B. 770 (Oct. 6,
            2008) (emphasis added).]

The Committee Statement further noted that "[c]urrent law provides death

benefits and other increased benefits to survivors of PFRS . . . members who die

while active members as a result of an accident met in the actual performance

of duty." Ibid. (emphasis added).

      In 2016, after Rogow's death, the Legislature further amended N.J.S.A.

43:16A-10 by increasing the accidental death benefit to seventy percent of final

compensation for a member's surviving child or children. S. 2061 (2016). In

                                                                          A-1346-17T2
                                       22
doing so, the Legislature explicitly noted that the bill "enhances benefits

provided in . . . the PFRS upon the accidental death of a member in active

service." Legis. Fiscal Estimate to S.B. 2061 (June 22, 2016) (emphasis added).

      In 1967, the Legislature changed the introductory language of N.J.S.A.

43:16A-10(1) from "[u]pon the accidental death of a member before retirement"

to "[u]pon the death of a member in active service." Although it is initially

unclear whether the Legislature intended this amendment to narrow or broaden

the requirements for accidental death benefits, the subsequent legislative history

clearly indicates the Legislature's intent to limit the statute's reach to members

who were in active service at the time of their death.

      Furthermore, the legislative history contains nothing from which we can

conclude that the Legislature sought to permit payment of accidental death

benefits to a PFRS member who had retired and was receiving an accidental

disability retirement allowance at the time of his death. Had the Legislature

intended to do so, it would have omitted the language providing that such

benefits be payable "[u]pon the death of a member in active service[.]" N.J.S.A.

43:16A-10(1) (emphasis added); see Bermudez, 439 N.J. Super. at 56 (noting if

the Legislature intended to apply the requirements of the Nursing Home Act to




                                                                          A-1346-17T2
                                       23
other institutions, it would have used a more inclusive term in the title and text

of the legislation).

      Accordingly, we conclude the Board properly determined that Rogow was

ineligible for accidental death benefits because he was not a member in active

service at the time of his death, as required by N.J.S.A. 43:16A-10, but was

retired and receiving an accidental disability retirement allowance.          The

legislative history supports the Board's decision.

                                         IV.

      Appellant contends the Board's decision was arbitrary, capricious and

unreasonable because the Board failed to follow its own precedent in Lake v.

Police & Firemen's Retirement System, 2005 N.J. AGEN LEXIS 961 (Dec. 30,

2005) and Estock v. Board of Trsustees, Police & Firemen's Retirement System,

2005 N.J. AGEN LEXIS 237 (May 12, 2005), which did not require that the

death of a PFRS member occur in active service.4 Appellant misinterprets these

cases, and they are not binding on us.




4
   We decline to address appellant's argument that, for good cause shown, the
Board has the authority to alter or change a retirement classification from
accidental disability to accidental death after the disability determination has
been made. The Board's final agency decision was not based on appellant's
failure to show good cause.
                                                                          A-1346-17T2
                                         24
      Unlike here, in Lake, the Board denied a request to change a police

officer’s retirement application from an ordinary disability retirement allowance

to accidental death benefits under N.J.S.A. 43:16A-10, finding that the officer’s

widow did not timely file her request and her husband’s death was not caused

by a traumatic event "such that accidental benefits are available under N.J.S.A.

43:16A-10." Lake, 2005 N.J. AGEN LEXIS at *7-8, 13. Similarly, in Estock,

the Board denied a widow’s request to change her husband’s special retirement

allowance to accidental death benefits, finding that the widow's request was

untimely. Estock, 2005 N.J. AGEN LEXIS 237 at *4.

      Appellant argues that Lake and Estock support her interpretation of

N.J.S.A. 43:16A-10(1) because, in those cases, the Board did not address

whether the members were in active service at the time of their death. However,

the Board’s failure to address this issue is not determinative of whether or not

the statute requires the same.

      Appellant's argument implies that if the Board does not address every

possible ground for denying a request, any grounds for denial that are not

addressed simply do not exist. However, the Board's decision not to address

every possible reason for denying a request to change a member's retirement

application does not imply that additional issues do not exist or that there are no


                                                                           A-1346-17T2
                                       25
additional grounds on which to deny the request. In fact, in Estock, the Board

explicitly noted that it was unnecessary to fully explore or address all of the

issues raised in the matter because "a decision on the merits is plain" and it was

therefore unnecessary to explore additional grounds for dismissal. Estock, 2005

N.J. AGEN LEXIS 237 at *5. The Board in Estock and Lake therefore did not

suggest that accidental death benefits are not dependent on a member's death

occurring while in active service. Rather, the Board merely denied the requests

on other grounds.

      Moreover, despite appellant's claim to the contrary, the Board's precedent

actually supports its interpretation of N.J.S.A. 43:16A-10(1). In Goode v. Board

of Trustees, Police & Firemen's Retirement System, No A-4454-08 (App. Div.

June 7, 2010) (slip op. at. at 6), we upheld the Board's determination that the

petitioner was not entitled to death benefits under N.J.S.A. 43:16A-9 because

her husband was not in active service at the time of his death and "consequently

the only pension benefits payable from his PFRS account are his aggregate

contributions owed to his beneficiary record." 5 Although the Board made this

determination pursuant to N.J.S.A. 43:16A-9, the Board and the court relied on


5
  Although the case is unpublished, and therefore not binding, it is instructive
in reviewing the Board's prior determinations of similar issues. See Trinity
Cemetery Ass'n v. Twp. of Wall, 170 N.J. 39, 48 (2001); R. 1:36-3.
                                                                          A-1346-17T2
                                       26
the language of the statute which provides that death benefits are payable

"[u]pon the receipt of proper proof of the death of a member in active service

. . . ." Id. at 4.

       In Schott v. Board of Trustees, Police & Firemen’s Retirement System, 94

N.J.A.R.2d (TYP) 227, the Board denied a former police officer’s application

for an ordinary disability retirement allowance, finding he was no longer "in

service" when he filed his application, as required by N.J.S.A. 43:16A-6(1). The

statute provides that "[u]pon the written application by a member in service . . .

any member, under [fifty-five] years of age, who has had [five] or more years

of creditable service may be retired on an ordinary disability retirement . . . ."

N.J.S.A. 43:16A-6(1) (emphasis added.)         The Board rejected the officer's

application because he filed it five months after his employment had been

terminated. Schott, 94 N.J.A.R.2d at 4-5.

       Although the Board did not make its determination in Schott pursuant to

N.J.S.A. 43:16A-10, its decision supports the Board's statutory interpretation in

this matter because it relates to language that is almost identical to the language

in N.J.S.A. 43:16A-10(1). "Indeed, when cognate laws are passed, they should

be viewed as part of a consistent plan unless they are 'expressly or impliedly

incompatible.'" Klumb, 199 N.J. at 32 (quoting Jacobs v. N.J. State Highway


                                                                           A-1346-17T2
                                       27
Auth., 54 N.J. 393, 401 (1969)). "The statute should be considered in light of

other statutory provisions and the nature of the subject matter." G.S. v. Dep't of

Human Servs., Div. of Youth & Family Servs., 157 N.J. 161, 172 (1999).

Furthermore, "the pension statutes are to be construed as part of a harmonious

whole[.]" Klumb, 199 N.J. at 33.

      The Board's precedent supports its interpretation of N.J.S.A. 43:16A-

10(1). Accordingly, the Board's decision was not arbitrary, capricious and

unreasonable and must be upheld.

      To the extent we have not specifically addressed appellant's remaining

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1346-17T2
                                       28